DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, claims 2-4, directed towards a display for displaying a time at which a detection signal is first output by a detector after an activation of the manufacturing line and displaying at least any one of a work shift indicating a time zone in which the manufacturing line operates, an operation hour indicating a cumulative time for which the manufacturing line is in operation after the activation, a production volume indicating a total number of articles to be worked that are produced by the manufacturing line after the activation, a completed volume per hour indicating a number of articles to be worked that are produced per hour, and an operation rate indicating a rate of the production volume to a planned volume.
Species II, claims 5-9 and 17-20, directed towards a display for displaying a time at which a detection signal is first output by a detector after an activation of the manufacturing line and displaying a production efficiency for the manufacturing line, and a number of times of occurrence of an operation delay for each unit of production equipment arranged in the manufacturing line, or detection pulse intervals representing 
Species III, claims 10, 11 and 21, directed towards a display for displaying a stop period of the manufacturing line, an occurrence time of the stop period and a return time of the manufacturing line in descending order of the stop period.
Species IV, claims 12-16, directed towards a display for displaying a production state of the manufacturing line, an operation rate and a remaining amount display area for indicating a battery remaining amount of a detector used to detect a production state of the manufacturing line.
The species are independent or distinct because each species displays unique types of information.  Specifically, Species I displays at least any one of a work shift indicating a time zone in which the manufacturing line operates, an operation hour indicating a cumulative time for which the manufacturing line is in operation after the activation, a production volume indicating a total number of articles to be worked that are produced by the manufacturing line after the activation, a completed volume per hour indicating a number of articles to be worked that are produced per hour, and an operation rate indicating a rate of the production volume to a planned volume, Species II displays a production efficiency for the manufacturing line, and a number of times of occurrence of an operation delay for each unit of production equipment arranged in the manufacturing line, or detection pulse intervals representing reception time intervals of detection pulse signals, in a reception order of the detection pulse signals output from 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 10, 2021